UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


CICEL (BEIJING) SCIENCE &
TECHNOLOGY CO., LTD.,

                      Plaintiff,
                                                          Case No. 2:17-cv-01642-ADS-SIL
               v.

MISONIX, INC.,

                      Defendant.




                     NOTICE OF MOTION FOR LEAVE TO AMEND

       PLEASE TAKE NOTICE THAT, upon the accompanying Memorandum of Law in

Support of Plaintiff’s Motion for Leave to Amend its Complaint, and the accompanying

Declaration of Jennifer L. Achilles, dated March 28, 2019, and the exhibits annexed thereto,

Plaintiff Cicel (Beijing) Science & Technology Co., Ltd. hereby moves this Court before the

Honorable Arthur D. Spatt, United States District Judge, in Courtroom 1020 of the United States

Courthouse for the Eastern District of New York, 100 Federal Plaza, Central Islip, New York,

11722, on a date and at a time designated by the Court, for an Order pursuant to Rule 15 of the

Federal Rules of Civil Procedure granting leave to amend its complaint.

       Pursuant to Local Civil Rule 6.1 of the Local Rules of the United States District Court for

the Eastern District of New York, the response to this motion must be filed by April 11, 2019,

and Plaintiff’s reply in support of the motion must be filed by April 18, 2019.
Dated: March 28, 2019         Respectfully submitted,

                              REED SMITH LLP

                              By: /s/ Jennifer L. Achilles
                                 Jennifer L. Achilles
                                 JAchilles@reedsmith.com
                                 Jonathan P. Gordon
                                 Jonathan.Gordon@reedsmith.com

                              599 Lexington Avenue
                              New York, New York 10022
                              Telephone: (212) 521-5400
                              Facsimile: (212) 521-5450

                              Attorneys for Plaintiff Cicel (Beijing)
                              Science & Technology Co., Ltd.




                        -2-
